Citation Nr: 9915014	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-07 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a skin disorder of the 
feet and hands.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1969 to September 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in February 1998.  A statement of the case was 
mailed to the veteran in March 1998.  The veteran's 
substantive appeal was received in May 1998.  

The veteran's claim for an increased rating for post-
traumatic stress disorder was denied in an October 1998 
rating decision and the veteran has not filed a notice of 
disagreement in this regard.  Therefore, that issue is not 
currently before the Board.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's currently diagnosed skin disorder of the feet and 
hands and service.


CONCLUSION OF LAW

The claim of service connection for a skin disorder of the 
feet and hands is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran contends that he has a skin 
disorder of the feet and hands.  
In August 1998, the veteran was afforded a hearing before a 
hearing officer at the RO.  During the hearing, the veteran 
reported that he incurred a skin disorder of the feet and 
hands during his combat military service in Vietnam.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals of Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (Court), in Caluza v. Brown, 7 Vet. App. 
498 (1995), outlined a three prong test which established 
whether a claim is well-grounded.  The Court stated that in 
order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  The Court has also stated 
that a claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  A claim is not well-grounded where a claimant 
has not submitted any evidence of symptomatology of a chronic 
disease within the presumptive period, continuity of 
symptomatology after service, or other evidence supporting 
direct service connection.  Harvey v. Principi, 3 Vet. App. 
343 (1992).  

At the outset, the Board notes that the veteran has not been 
shown to be capable of making medical conclusions, therefore, 
his statements regarding medical diagnoses and causation are 
not probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Although the veteran asserts that his skin disorder 
of the feet and hands had its onset during service, this 
assertion does not make the claim well-grounded if there is 
no competent medical evidence of record of a nexus between 
any disability in service and his alleged current disability.  
See Savage v. Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 
7 Vet. App. at 387 (1995) (lay evidence of continuity of 
symptomatology does not satisfy the requirement of competent 
medical evidence showing a nexus between the current 
condition and service).  As such, the Board will review the 
record to assess whether all three of the criteria of Caluza 
are met and the veteran's assertions are supported by the 
evidence of record.

According to a November 1997 Administrative Decision, the 
veteran's service medical records are unavailable as all 
efforts to obtain service medical records for all potential 
sources were unsuccessful.  Although it is unfortunate that 
the complete records are unavailable, the Board finds that 
all reasonable efforts have been made to obtain all available 
medical records.  The Board recognizes its heightened duty to 
explain its findings and conclusions in a case where the 
service medical records are unavailable.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The Board is satisfied 
that the RO has fulfilled its heightened obligation by 
ensuring that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist.

The veteran's post-service medical records consist of 
outpatient treatment records from Dorn VA Medical Center 
(VAMC) in Columbia, South Carolina covering the period May 
1997 to September 1998.  The hospital advised that they had 
no records on the veteran prior to May 1997.  The Dorn VAMC 
treatment records indicate that the veteran was seen in July 
1997 for a routine office visit, during which he requested 
care for his feet.  The examiner noted that the veteran had 
dry skin on both soles with calluses on his feet.  
Thereafter, medical treatment records from October 1997, 
December 1997 and March 1998 indicated that the veteran 
complained of thick calluses on his feet.  The veteran was 
consistently diagnosed with onychomycosis, tinea pedis, and 
hyperkeratosis.  The veteran was afforded a VA examination in 
August 1997.  At that time, the veteran reported that he has 
suffered from a chronic sever bilateral rash to his feet 
since his return from Vietnam.  The examiner diagnosed the 
veteran with severe bilateral tinea pedis with fungal 
infections of each of the ten toenails.  The examiner did not 
independently opine that this skin disorder had its onset in 
service or was related in any way to service.

In sum, the veteran asserted that his current skin disorder 
of the feet and hands had its onset during service.  However, 
there is no medical evidence showing that there is any 
relationship whatsoever between service and his currently 
diagnosed skin disorder of the feet and hands.  Thus, as 
there is no competent medical evidence establishing a nexus 
between the current diagnosis of a skin disorder of the feet 
and hands and service, all of the criteria of Caluza have not 
been met.  As such, the claim for service connection for a 
skin disorder of the feet and hands is not well-grounded.  

Since the veteran's claim is not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.




ORDER

The appeal as to the issue of entitlement to service 
connection for a skin disorder of the feet and hands is 
denied as not well-grounded.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 


